DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
02.	The drawings were received on 12/28/2018.  These drawings are accepted.

Claim Rejections - 35 USC § 102
03.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

04.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

05.	Claims 1, 5 – 10, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (US PGPub 2019/0197435), hereinafter “Kobayashi”.
	Consider claim 1, Kobayashi discloses a method, comprising:
	obtaining a first sample data having a first size from a training data set for a machine-learning algorithm at a start of a training session for the machine-learning algorithm (paragraphs [0013], [0040], training data is used to obtain sample data of a first size, which is used to train a machine learning algorithm);
	providing the first sample data to the machine-learning algorithm and noting accuracies in predicting known outputs produced by the machine learning algorithm (paragraphs [0065], [0066], performance of the model that uses machine learning is predicted, such that the accuracy of the model is determined based on how the model operates with the training or sample data);
	determining when a difference in a most-recent pair of accuracies fails to increase by a threshold (paragraphs [0107], [0196], a determination is made that the improvement rate of the machine learning is less than a particular threshold);
	acquiring a next sample data having a second size that is larger than the first size and iterating back to the providing with the next sample data of a larger size (paragraphs [0070] – [0073], [0149], sample data of a different and larger size is obtained, which is then input into the machine learning in order to obtain more accurate results and to continue the training);
	producing a model configuration for the machine-learning algorithm and terminating the training session when a current accuracy meets a desired accuracy (paragraphs [0005], [0067], [0212], the training can continue until a desired level of accuracy is achieved, which produces a model configuration based on progressive sampling).
	Consider claim 5, and as applied to claim 1 above, Kobayashi discloses a method comprising:
	obtaining the next sample of data as an additional amount of data from the training data set that is larger than the first sample of data (paragraphs [0070], [0071], the training data obtained can be for a larger size that what is currently being used).
	Consider claim 6, and as applied to claim 5 above, Kobayashi discloses a method comprising:
	calculating the additional amount of data as an exponential increase over the first size (paragraph [0063], the additional data added can be based on an exponential function).
	Consider claim 7, and as applied to claim 1 above, Kobayashi discloses a method comprising:
	providing a result of a previous sample associated with an ending iteration as a seed to a next iteration that uses the next sample data (paragraphs [0049], [0083], the sample data being used can be based on the previous data used in training, such that the training continues with as much data as is desired by the system).
	Consider claim 8, and as applied to claim 1 above, Kobayashi discloses a method comprising:
	includes using each result for each iteration as a new seed into a new iteration (paragraphs [0049], [0083], additional training continues based on the previous performance of the system).
	Consider claim 9, and as applied to claim 1 above, Kobayashi discloses a method comprising:
	providing the obtaining, the providing, the determining, the acquiring, and the producing as a multi- sample and multi-seed iterative machine-learning training process (paragraphs [0049], [0083], multiple rounds of training are performed, which includes each round being determined based on the results of the previous round).
	Consider claim 10, Kobayashi discloses a method, comprising:
	training a machine-learning algorithm with a first size of data sampled from a training data set (paragraphs [0013], [0040], training data is used to obtain sample data of a first size, which is used to train a machine learning algorithm);
	detecting a transition criterion in accuracy rates produced by the machine-learning algorithm with the first size of data (paragraphs [0107], [0196], a determination is made that the improvement rate of the machine learning is less than a desired amount);
	increasing the first size of the data sampled from the training data set with an additional amount of data and iterate back to the training with the additional amount of data (paragraphs [0070] – [0073], [0149], sample data of a different and larger size is obtained, which is then input into the machine learning in order to obtain more accurate results and to continue the training);
	finishing the training on a stopping rule when a current accuracy rate reaches a predetermined convergence criteria or threshold (paragraphs [0005], [0067], [0212], the training can continue until a desired level of accuracy is achieved, which produces a model configuration based on progressive sampling).
	Consider claim 16, and as applied to claim 10 above, Kobayashi discloses a method comprising:
	iterate back to the training for more than 1 pass over the first size of data sampled from the training data set until the transition criterion is detected (paragraph [0070], [0102], the training can be done for a same size of data multiple times).
	Consider claim 17, and as applied to claim 10 above, Kobayashi discloses a method comprising:
	increasing the first size of the data by an exponential factor to obtain the additional amount of data (paragraph [0063], the additional data added can be based on an exponential function).
	Consider claim 19, Kobayashi discloses a system comprising:
	at least one hardware processor, a non-transitory computer-readable storage medium having executable instructions representing a machine-learning training manager, the machine learning training manager configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing to ();
	obtain sampled data from a training data set (paragraphs [0013], [0040], training data is used to obtain sample data);
	iteratively supply the sampled data as training data to a machine-learning algorithm (paragraphs [0065], [0066], performance of the model that uses machine learning is predicted, such that the accuracy of the model is determined based on how the model operates with the training or sample data);
	detect a transition criterion indicating that an accuracy of the machine-learning algorithm is marginally increasing with the sampled data (paragraphs [0107], [0196], a determination is made that the improvement rate of the machine learning is less than a desired amount);
	add an additional amount of data from the training data set to the sampled data and repeat ii) and i) until a current accuracy for the machine-learning algorithm meets an expected accuracy (paragraphs [0005], [0067], [0070] – [0073], [0149], sample data of a different and larger size is obtained, which is then input into the machine learning in order to obtain more accurate results and to continue the training, whereby the training can continue until a desired level of accuracy is achieved, which produces a model configuration based on progressive sampling).

Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


08.	Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US PGPub 2019/0197435), hereinafter “Kobayashi”, in view of Samel et al. (US PGPub 2019/0354810), hereinafter “Samel”.
	Consider claim 2, and as applied to claim 1 above, Kobayashi discloses the claimed invention except that the row size of the data is considered.
	In the same field of endeavor, Samel discloses a method comprising:
	defining the first size in terms of a total number of rows in the training data set (paragraph [0041], training data is determined based on the number of rows in the data set). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the row size for training data taught by Samel into the training of a machine learning algorithm taught by Kobayashi for the purpose of having a defined size for the sample data, which can then be changed or increased more easily if the size of the data is known.
	Consider claim 3, and as applied to claim 2 above, Kobayashi discloses a method comprising:
	determining the first size based on a maximum available memory, a current available memory, and a first proportion of the training data set (paragraphs [0073], [0236], the size of the sample data can be based on attributes of the training data, such as amount of data, the memory that is usable, or a certain amount of the training data).
	Consider claim 4, and as applied to claim 3 above, Kobayashi discloses a method comprising:
	defining the threshold as an expected deviation in properly chosen performance criteria for the machine-learning algorithm (paragraphs [0047], [0102], a deviation for the data is used to determine when different data should be used to train).

09.	Claims 11 – 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US PGPub 2019/0197435), hereinafter “Kobayashi”, in view of Metzler et al. (US PGPub 2021/0125108), hereinafter “Metzler”.
	Consider claim 11, and as applied to claim 12 above, Kobayashi discloses the claimed invention except that a generalized linear model is used.
	In the same field of endeavor, Metzler discloses a method comprising:
	using a Generalized Linear Model (GLM) machine-learning algorithm for the machine-learning algorithm (paragraph [0023], a generalized linear model can be used for a machine learning model).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the generalize linear model taught by Metzler into the training of a machine learning algorithm taught by Kobayashi for the purpose of allowing a specific type of machine learning algorithm to be used, which can be used to determine how it operates with respect to the training data).
	Consider claim 12, and as applied to claim 11 above, Metzler discloses a method comprising:
	providing the GLM machine-learning algorithm as a model configuration for a predefined machine-learning application (paragraph [0023], the generalize linear model is used for the machine learning modeling).
	Consider claim 13, and as applied to claim 12 above, Metzler discloses a method comprising:
	providing the predefined machine-learning application as a portion of a database system that performs a database operation (paragraphs [0020] – [0025], the application of the machine learning is done to a database operation).
	Consider claim 14, and as applied to claim 13 above, Metzler discloses a method comprising:
	providing the database operation as one of more operations for processing a query within the database system (paragraphs [0020] – [0025], the database operation is a database query).
	 Consider claim 15, and as applied to claim 14 above, Metzler discloses a method comprising:
	providing the one or more operations for parsing, optimizing, and generating a query execution plan for the query (paragraphs [0020] – [0025], the database operation is a database query, which includes operations performed during the processing of the query).
	Consider claim 18, and as applied to claim 12 above, Kobayashi discloses a method comprising:
	operating the machine-learning algorithm with a configuration of machine-learning functions of the machine-learning algorithm produced from the training, the detecting, and the increasing that predict an outcome as output when supplied input data that was not included in the training data set (paragraphs [0065], [0095], the sample data that is used of a particular size does not have to be the training data, as the source of the data being used can be from different places and have different effects on the machine-learning).
	Consider claim 20, and as applied to claim 19 above, Kobayashi discloses the claimed invention except that a generalized linear model is used.
	In the same field of endeavor, Metzler discloses a system comprising:
	using a Generalized Linear Model (GLM) machine-learning algorithm for the machine-learning algorithm (paragraph [0023], a generalized linear model can be used for a machine learning model).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the generalize linear model taught by Metzler into the training of a machine learning algorithm taught by Kobayashi for the purpose of allowing a specific type of machine learning algorithm to be used, which can be used to determine how it operates with respect to the training data).

Relevant Prior Art Directed to State of Art
10.	Wang (US PGPub 2020/0065712) discloses a method of efficiently selecting configurations for automated machine learning.  This is done by testing data of different sizes, as well as different configuration parameters, in order to see how accurate the system becomes.

Conclusion
11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

June 18, 2022